UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21359 Managed Duration Investment Grade Municipal Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:July 31 Date of reporting period:August 1, 2011 to July 31, 2012 Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: July 31, 2012 MZF | ANNUAL REPORT Managed Duration Investment Grade Municipal Fund WWW.GUGGENHEIMFUNDS.COM/MZF .YOUR WINDOW TO THE LATEST, MOST UP-TO-DATE INFORMATION ABOUT THE MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/mzf, you will find: · Daily, weekly and monthly data on share prices, distributions and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices and tax characteristics Cutwater Investor Services Corp. and Guggenheim Investments are continually updating and expanding shareholder information services on the Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more way we are working to keep you better informed about your investment in the Fund. July 31, 2012 DEAR SHAREHOLDER We thank you for your investment in Managed Duration Investment Grade Municipal Fund (the “Fund”). This report covers performance for the fiscal year ended July 31, 2012. The Fund’s investment objective is to provide high current income exempt from regular federal income tax while seeking to protect the value of the Fund’s assets during periods of interest rate volatility. Under normal market conditions, the Fund seeks to achieve this objective by investing substantially all of its assets in municipal bonds of investment-grade quality. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the 12-month period ended July 31, 2012, the Fund provided a total return based on market price of 28.56% and a total return of 17.50% based on NAV. Past performance is not a guarantee of future results. As of July 31, 2012, the Fund’s last closing market price of $16.21 represented a premium of 5.19% to NAV of $15.41. As of July 31, 2011, the Fund’s last closing market price of $13.48 represented a discount of 3.85% to NAV of $14.02. The market value and NAV of the Fund’s shares fluctuate from time to time, and the Fund’s market value may be higher or lower than its NAV. Dividends of $0.0825 were paid in each month from August 2011 through July 2012. The current dividend represents an annualized distribution rate of 6.11% based on the last closing market price of $16.21 on July 31, 2012. Cutwater Investor Services Corp. (“Cutwater”) serves as the Fund’s Investment Adviser. With $32 billion of fixed income assets under management and supervision as of June 30, 2012, Cutwater is one of the top 50 fixed income specialists in the world. Cutwater’s parent company, MBIA Inc., is listed on the New York Stock Exchange. Guggenheim Funds Distributors, LLC (“GFD”) serves as the Servicing Agent to the Fund. GFD is part of Guggenheim Investments. Guggenheim Investments represents the investment management division of Guggenheim Partners, LLC which consists of investment managers with approximately $130 billion in combined total assets. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 26 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the monthly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the benefits of compounding returns over time. Since the Fund endeavors to maintain a steady monthly distribution rate, the DRIP effectively provides an income averaging technique, which causes shareholders to accumulate a larger number of Fund shares when the market price is depressed than when the price is higher. To learn more about the Fund’s performance, we encourage you to read the Questions & Answers section of this report, which begins on page 4 of this report. You will find information about how the Fund is managed, what affected the performance of the Fund during the fiscal year ended July 31, 2012, and Cutwater’s views on the market environment. We appreciate your investment, and we look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/mzf. Sincerely, Clifford D. Corso President and Chief Executive Officer Managed Duration Investment Grade Municipal Fund August 31, 2012 MZFl MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND ANNUAL REPORT l 3 QUESTIONS & ANSWERS July 31, 2012 Clifford D. Corso Portfolio Manager Mr. Corso joined the firm in 1994, establishing the company’s asset management platform and building it into one of the largest fixed income managers in the world. With a staff of 120 people, Mr. Corso now oversees the investment of $32 billion in assets as of June 30, 2012, and directs the investment strategies of Cutwater’s clients, including pension funds, global banks, corporations, Taft-Hartley and insurance companies as well as hundreds of municipalities across the US. Mr. Corso also initiated and managed the expansion of the asset manager’s international asset management business from a principal office in London, now a multi-billion dollar platform. Prior to joining the firm, Mr. Corso served as co-head of a fixed income division at Alliance Capital Management. In his 27-year career, he has held positions as a credit analyst, restructuring specialist, trader and portfolio manager. He has managed a wide range of fixed income products, including corporate, asset-backed, government, mortgage, municipal, credit default swap and derivative securities. He has developed several unique conduit businesses including East-Fleet, a London based vehicle serving several global banks. He was also an early pioneer in the credit derivatives market, developing several investment programs starting in 2000, and expanding this area to create the MINTS funds, one of the most successful CDS funds ever created with over $1.6 billion in notional value under management. Mr. Corso began his career in banking positions as an analyst, lender and trader, and has led several notable and large debt restructurings. His analytical skills combine mathematics, game theory, economics, psychology and investment theory. Mr. Corso graduated from Yale University with a degree in economics and earned an MBA from Columbia University. He has lectured on topics from leadership to finance at many academic institutions, including Columbia University and New York University, where he taught a course on financial derivatives. He currently holds Series 7, 24, and 63 licenses from the Financial Industry Regulatory Authority (FINRA) and is a member of the Fixed Income Analysts Society, Global Association of Risk Professionals (GARP) and the Investment Management Executive Council. Mr. Corso also serves on the Board of Directors of the MBIA Foundation, a not-for-profit charity. Mr. Corso is also a member of the Eisenhower Fellowships Board of Trustees. The Eisenhower Fellowships engages emerging leaders from around the world to enhance their professional capabilities, broaden their contacts, deepen their perspectives, and unite them in a diverse, global community - a network where dialogue, understanding, and collaboration lead to a more prosperous, just, and peaceful world. James B. DiChiaro Portfolio Manager Mr. DiChiaro joined Cutwater in 1999 and is a vice president. He currently manages Cutwater’s municipal assets under management (taxable and tax-exempt) and has extensive experience managing money-market portfolios. Mr. DiChiaro began his career at Cutwater working with the conduit group structuring medium-term notes for Meridian Funding Company and performing the treasury role for an MBIA sponsored asset-backed commercial paper conduit, Triple-A One Funding Corporation. Prior to joining Cutwater he worked for Merrill Lynch supporting their asset-backed securities trading desk. Mr. DiChiaro has a bachelor’s degree from Fordham University and a master’s degree from Pace University. Matthew J. Bodo Portfolio Manager Mr. Bodo joined the firm in 2002 and is a vice president in Cutwater’s portfolio management group. He participates in biweekly corporate credit and portfolio strategy meetings and supports the portfolio managers’ implementation of those strategies for Cutwater’s third party accounts. As part of his daily responsibilities, Mr. Bodo actively manages the local government investment pool portfolios, specializing in high-grade commercial paper, investment grade corporates, US Treasury and instrumentality bonds. Prior to this role, Mr. Bodo served as an investment accountant performing accounting related functions for mutual funds and MBIA insurance portfolios. He has a bachelor’s degree from the State University of New York at Albany. In the following interview Portfolio Managers Clifford D. Corso, James B. DiChiaro and Matthew J. Bodo discuss the market environment and the performance of the Managed Duration Investment Grade Municipal Fund (the “Fund”) for the fiscal year ended July 31, 2012. Please provide an overview of the economy and the municipal market during the 12-month period ended July 31, 2012. In the late summer of 2011, as the period began, market sentiment was generally cautious. August 2011 brought political battles regarding the conflicting needs to increase the US’ debt ceiling and reduce future budget deficits. When the agreement that was reached did not meet the expectations of Standard and Poor’s, the credit rating of the US was downgraded to AA+. The Federal Reserve (the “Fed”) cited significant downside risks to economic growth at its September 2011 meeting, prompting the launch of “Operation Twist,” a program in which the Fed sold treasury securities with maturities of five years or less and used the proceeds to buy longer dated treasuries. The result was a significant flattening of the taxable yield curve, meaning that yields on longer maturity bonds decreased more than the yields on shorter maturity securities1. The 1 The yield curve is a curve on a graph in which the yield of fixed-interest securities is plotted against the length of time they have to run to maturity. Spread refers to the difference in yield between securities, in this case the difference between higher quality bonds and riskier bonds. 4 lMZF l MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND ANNUAL REPORT QUESTIONS & ANSWERS continued July 31, 2012 long-term solvency of certain European nations continued to affect markets, which were quick to react to any news out of Europe, good or bad. The result was increased market volatility and flight to quality rallies, generally benefitting US Treasury securities and the US dollar. Economic news improved in the fourth quarter of 2011 and the beginning of 2012, with encouraging news regarding employment and inflation. More recent economic data cast doubt on what had previously appeared to be the movement of the US economy into a self-sustaining expansion, in the wake of the worst recession in generations. In late July 2012, the US Department of Commerce announced that gross domestic product (GDP) grew at an annual rate of just 1.5% in the second quarter of 2012, following a growth rate of 2.0% in the fourth quarter of the previous year. Concerns about the viability of the European Union and the financial solvency of several European nations contributed to investors’ attitude of caution. During the first few months of the 12-month period covered by this report, municipal bonds underperformed US Treasury securities, as they typically do during flight-to-quality rallies. As investors began to adjust to the new low yield environment, tax-exempt bonds began to follow the trend of the taxable yield curve, and the municipal yield curve eventually began to flatten, although it remained steeper than the taxable yield curve. Despite the low yield environment, the relatively high yield offered by tax-exempt bonds, coupled with tepid primary market supply, drove investors into the municipal bond market towards the end of 2011. Primary market issuance for 2011 amounted to a meager $295 billion, a decrease of more than 30% from the previous year, when the Build America Bond program drove a high level of issuance. State and local governments derive most of their revenues from tax receipts; and recent data show that the growth of tax receipts have slowed to an annual pace of 2 to 3 percent—well below the average pace of roughly 10 percent per annum prior to 2008. Tax receipts improved in the first quarter of 2012, driven by recovery in the labor markets and increases in consumer spending, but showed only marginal growth when viewed on a year-on-year basis. This slowdown came as municipalities are still deleveraging in order to combat the contraction in revenues that occurred in 2008. Interest rates, which are near historic lows, have encouraged many municipal issuers to refinance previously issued debt, resulting in large bond “calls,” forcing investors to redeploy their capital at lower yields. Approximately 60 percent of all primary market municipal debt issuance in 2012 has consisted of refunding bonds. Despite a large year-on-year increase in gross municipal bond supply to approximately $190 billion, net supply (new issues minus maturities) is running close to zero and may fall to negative levels in the coming months. New money issuance should return as municipalities need to renovate schools, sewer systems, and other infrastructure. In this very low interest rate environment, spreads between municipal bonds of the highest quality and lower quality bonds are remarkably narrow. In part, this is a function of a large amount of cash flowing into the municipal market, as investors seek high risk-adjusted returns. This high level of investment has also caused the yield curve to flatten further, meaning that yields on 30-year bonds decreased more than yields on bonds with shorter maturities. For the 12-month period ended July 31, 2012, municipal bonds were one of the best performing asset classes, with the Barclays Capital Municipal Bond Index (the “Municipal Index”), a widely used measure of the municipal bond market as a whole, posting a return of 10.52%. For comparison, the Barclays Capital US Aggregate Bond Index returned 7.25% and the Barclays Capital US Treasury Composite Index returned 8.17% for the same period. How did the Fund perform in this market environment? All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the 12-month period ended July 31, 2012, the Fund provided a total return based on market price of 28.56% and a total return of 17.50% based on NAV. Past performance is not a guarantee of future results. As of July 31, 2012, the Fund’s last closing market price of $16.21 represented a premium of 5.19% to NAV of $15.41. As of July 31, 2011, the Fund’s last closing market price of $13.48 represented a discount of 3.85% to NAV of $14.02. The market value and NAV of the Fund’s shares fluctuate from time to time, and the Fund’s market value may be higher or lower than its NAV. Dividends of $0.0825 were paid in each month from August 2011 through July 2012. The current dividend represents an annualized distribution rate of 6.11% based on the last closing market price of $16.21 on July 31, 2012. How is the Fund’s portfolio structured, and what has that structure meant for performance? The Fund has a high quality portfolio that is diversified across issuers, sectors and states. In selecting securities for the portfolio, the portfolio management team is supported by Cutwater’s team of credit analysts, who evaluate the credit quality of sectors and individual issuers, going far beyond the bond ratings provided by rating agencies. Cutwater’s proprietary quantitative models help to evaluate the risk of individual securities as well as the overall portfolio, supplementing the judgment of the experienced team. Thorough quantitative and qualitative analysis helps ensure that the MZFl MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND ANNUAL REPORT l 5 QUESTIONS & ANSWERS continued July 31, 2012 desired level of credit quality is maintained in the Fund’s portfolio while yield is added, as appropriate, by buying higher yielding bonds at what are considered to be attractive prices. The relatively high average credit quality of the Fund’s portfolio has helped the Fund keep a stable distribution rate while outperforming its benchmark, the Barclays Capital Municipal Bond Index, which has a higher quality profile. In recent months, the average quality has been increased, with the addition of some AAA-rated bonds, mainly in the housing sector. Investments in AA bonds decreased somewhat, and positions in single-A and BBB-rated bonds increased modestly. The improvement in the credit quality of the portfolio was achieved in part from a reduction in exposure to tobacco bonds. (Tobacco bonds were issued by states and backed by payments from tobacco companies that flow from legal settlements in the late 1990s.) Tobacco bonds have performed relatively well, and the Fund’s managers have taken advantage of the opportunity to sell into strength. There has been a meaningful increase in the Fund’s holdings of pre-refunded bonds,3 which have increased from 3.8% of the portfolio in January 2012 to 6.0% at the end of July 2012. This increase occurred because bonds held in the portfolio became pre-refunded; the decision was made not to liquidate those high quality securities and redeploy the proceeds in this low interest rate environment. These securities can be used as a source of cash to redeploy into the market when credit spreads widen or interest rates rise. The duration of the portfolio was shortened by approximately six months during the first half of the July 2012 fiscal year2. This meaningful reduction resulted partially from trading activities intended to reduce sensitivity to interest rates and partially from certain securities being pre-refunded. The average duration of the Fund’s portfolio was 7.31 years as of July 31, 2011; 6.72 years as of January 31, 2012; and 6.71 as of July 31, 2012. Looking at the sector composition of the Fund, health care bonds remain overweight relative to the Municipal Index, but less overweight than in previous periods. Health care represented 20.3% of the portfolio as of July 31, 2011; 18.3% as of January 31, 2012; and 16.0% of the portfolio as of July 31, 2012. Some of the proceeds received as health care bonds that have been sold or called away have been invested in higher education bonds, a sector that appears to offer better relative value. The Fund’s position in general obligation bonds has been reduced; essential service bonds such as water and sewer have been increased. Among the Funds non-investment-grade bond holdings are two series of bonds issued by AMR Corporation (the parent company of American Airlines), which filed for Chapter 11 bankruptcy reorganization in 2011. These bond issues are technically in default, as AMR has not made interest payments since the bankruptcy filing. However, these are issues with relatively short maturities that are secured by lease revenues from certain terminals at New York’s John F. Kennedy International Airport (“Kennedy Airport”), a major flight hub. AMR has affirmed the leases at Kennedy Airport, and the portfolio managers expect that debt-service payments will resume in the near future. The market has a favorable view of these bonds, which are currently priced at a premium. Please explain the Fund’s leverage strategy and its effect on Fund returns. The Fund utilizes leverage (borrowing) as part of its investment strategy, to finance the purchase of additional securities that provide increased income and potentially greater appreciation potential to common shareholders than could be achieved from a portfolio that is not leveraged. Leverage adds to performance only when the cost of leverage is less than the total return generated by investments. The use of financial leverage creates an opportunity for increased income and capital appreciation but, at the same time, creates special risks. There can be no assurance that a leveraging strategy will be utilized or will be successful. Financial leverage may cause greater changes in the Fund’s net asset value and returns than if financial leverage had not been used. As of July 31, 2012, the Fund had $69.45 million of leverage outstanding in the form of Auction Market Preferred Shares (“AMPS”). Since the Fund’s NAV return was greater than the cost of leverage during the fiscal year ended July 31, 2012, leverage contributed to the Fund’s total return. What is the outlook for the municipal market in the coming months and how is the Fund positioned for that outlook? In a difficult environment such as that experienced over the last year, with very low interest rates and narrow credit spreads, the Fund, with its managed duration style, focusing on total return as well as yield, is able to differentiate itself from many other municipal bond funds. The Fund holds positions in high coupon callable bonds which should perform well if there is a modest rise in interest rates. With interest rates at historically low levels, there are increasing probabilities that they will eventually rise. The Fund’s short duration, with most of the portfolio trading to call dates, position it well to take advantage of future opportunities to invest at higher interest rates. Supply is expected to be limited as municipalities continue to get their fiscal houses in order. Expectations are that municipal bond issuance in 2012 will be around $380 billion, but about two-thirds of new issuance, or $250 billion, will be refinancing activity. 2 Duration is a measure of the interest rate sensitivity of a bond or fixed-income portfolio which incorporates time to maturity and coupon size. The longer the duration, the greater the interest rate risk. 3 A bond is pre-refunded when the issuer has purchased US Treasury or agency securities that provide a stream of cash flow to pay off the bonds on their first call date. 6lMZF l MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND ANNUAL REPORT July 31, 2012 Index Definitions All indices are unmanaged. It is not possible to invest in an index. The Barclays Capital Municipal Bond Index is a rules-based, market-value weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be rated investment-grade (Baa3/BBB- or higher) by at least two of the following ratings agencies: Moody’s, S&P, Fitch. The Barclays Capital US Aggregate Bond Index represents securities that are US domestic, taxable, and dollar denominated. The index covers the US investment grade fixed rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital US Treasury Composite Index measures the performance of the US Treasury bond market, using market capitalization weighting and a standard rule based inclusion methodology. MZF Risks And Other Considerations The views expressed in this report reflect those of the portfolio managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also include forward looking statements that involve risk and uncertainty, and there is no guarantee that any predictions will come to pass. There can be no assurance that the Fund will achieve its investment objective. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. An investment in this Fund may not be suitable for investors who are, or as a result of this investment would become, subject to the federal alternative minimum tax because the securities in the Fund may pay interest that is subject to taxation under the federal alternative minimum tax. Special rules apply to corporate holders. Additionally, any capital gains dividends will be subject to capital gains taxes. The Fund may engage in various portfolio strategies both to seek to hedge its portfolio against adverse effects from movements in interest rates and in the securities markets generally and to seek to increase the return of the Fund. These strategies include the use of derivatives such as exchange traded financial futures and option contracts, options on futures contracts, or over-the-counter dealer transactions in caps, swap agreements or swaptions, the risks of which are summarized below. Such strategies subject the Fund to the risk that, if Cutwater incorrectly forecasts market values, interest rates or other applicable factors, the Fund’s performance could suffer. Certain of these strategies may provide investment leverage to the Fund’s portfolio and result in many of the same risks of leverage to the holders of the Fund’s common shares. The Fund is not required to use derivatives or other portfolio strategies and may not do so. Distributions by the Fund of any income or gain realized on the Fund’s hedging transactions generally will not be exempt from regular Federal income tax. There can be no assurance that the Fund’s portfolio strategies will be effective. Derivatives are financial contracts whose value depends on, or is derived from, the value of an underlying asset, reference rate or index, or the relationship between two indices. The Fund may use derivatives as a substitute for taking a position in an underlying security or other asset and/or as part of a strategy designed to reduce exposure to other risks, such as interest rate risk. The Fund also may use derivatives to add leverage to the portfolio. The Fund’s use of derivative instruments involves risks different from, and possibly greater than, the risks associated with investing directly in securities and other traditional investments. Derivatives are subject to a number of risks described in the Fund’s Prospectus and on the Fund’s web site, such as liquidity risk, interest rate risk, credit risk, leveraging risk, the risk of ambiguous documentation and selection risk. They also involve the risk of mispricing or improper valuation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index. Under the terms of certain derivative instruments, the Fund could lose more than the principal amount invested. The use of derivatives also may increase the amount of taxes payable by common shareholders. Also, suitable derivative MZFl MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND ANNUAL REPORT l 7 QUESTIONS & ANSWERS continued July 31, 2012 transactions may not be available in all circumstances and there can be no assurance that the Fund will engage in these transactions to reduce exposure to other risks when that would be beneficial. There are also specific risks associated with investing in municipal bonds, including but not limited to interest rate and credit risk. Interest rate risk is the risk that prices of municipal bonds generally increase when interest rates decline and decrease when interest rates increase. Prices of longer term securities generally change more in response to interest rate changes than prices of shorter term securities. Credit risk is the risk that the issuer will be unable to pay the interest or principal when due. The degree of credit risk depends on both the financial condition of the issuer and the terms of the obligation. The secondary market for municipal bonds is less liquid than many other securities markets, which may adversely affect the Fund’s ability to sell its bonds at prices approximating those at which the Fund currently values them. The ability of municipal issuers to make timely payments of interest and principal may be diminished during general economic downturns. In addition, laws enacted in the future by the US Congress or state legislatures or referenda could extend the time for payment of principal and/or interest. In the event of bankruptcy of an issuer, the Fund could experience delays in collecting principal and interest. Leverage creates certain risks for common shareholders, including higher volatility of both the net asset value and the market value of the common shares, because common shareholders bear the effects of changes in the value of the Fund’s investments. Leverage also creates the risk that the investment return on the Fund’s common shares will be reduced to the extent the dividends paid on preferred shares and other expenses of the preferred shares exceed the income earned by the Fund on its investments. If the Fund is liquidated, preferred shareholders will be entitled to receive liquidating distributions before any distribution is made to common shareholders. When the Fund uses leverage, the fees paid to Cutwater and GFD will be higher than if leverage were not used. There are also risks associated with investing in Auction Market Preferred Shares (“AMPS”). The AMPS are redeemable, in whole or in part, at the option of the Fund on any dividend payment date for the AMPS, and will be subject to mandatory redemption in certain circumstances. The AMPS will not be listed on an exchange. You may only buy or sell AMPS through an order placed at an auction with or through a broker-dealer that has entered into an agreement with the auction agent and the Fund or in a secondary market maintained by certain broker-dealers. These broker-dealers are not required to maintain this market, and it may not provide you with liquidity. The AMPS market continues to remain illiquid as auctions for nearly all AMPS continue to fail. A failed auction is not a default, nor does it require the redemption of a fund’s auction rate preferred shares. Provisions in the Fund’s offering documents provide a mechanism to set a maximum rate in the event of a failed auction, and, thus, investors will continue to be entitled to receive payment for holding these AMPS. Recent Market Developments Risk. Global and domestic financial markets have experienced periods of unprecedented turmoil. Recently, markets have witnessed more stabilized economic activity as expectations for an economic recovery increased. However, risks to a robust resumption of growth persist. Continuing uncertainty as to the status of the euro and the European Monetary Union has created significant volatility in currency and financial markets generally. A return to unfavorable economic conditions or sustained economic slowdown could adversely impact the Fund’s portfolio. Financial market conditions, as well as various social and political tensions in the US and around the world, have contributed to increased market volatility and may have long-term effects on the US and worldwide financial markets and cause further economic uncertainties or deterioration in the US and worldwide. The Adviser and Servicing Agent do not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the US and global economies and securities markets. In addition to the risks described above, the Fund is also subject to: Market Risk and Selection Risk, Call and Redemption Risk, Private Activity Bonds, Risks of Tobacco-Related Municipal Bonds, Leverage, Inflation Risk, Derivatives Risk, Affiliated Insurers, and Anti-takeover Provisions, Market Disruption. Please see the Fund’s website at www.guggenheimfunds.com/mzf for a more detailed discussion about Fund risks and considerations. 8lMZF l MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND ANNUAL REPORT FUND SUMMARY (Unaudited) July 31, 2012 Fund Information Symbol on New York Stock Exchange: MZF Initial Offering Date: August 27, 2003 Closing Market Price as of 7/31/12: Net Asset Value as of 7/31/12: Yield on Closing Market Price as of 7/31/12: 6.11% Taxable Equivalent Yield on Closing Market Price as of 7/31/121: 9.40% Monthly Distribution Per Common Share2: Leverage as of 7/31/123: 40% Percentage of total investments subject to alternative minimum tax as of 7/31/12: 21.8%% 1 Taxable equivalent yield is calculated assuming a 35% federal income tax bracket. 2 Monthly distribution is subject to change. 3 As a percentage of total investments. Total Returns (Inception 8/27/03) Market NAV One Year 28.56% 17.50% Three Year - average annual 18.98% 14.20% Five Year - average annual 12.33% 8.22% Since Inception - average annual 7.07% 6.59% MZFl MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND ANNUAL REPORT l 9 PORTFOLIO OF INVESTMENTS July 31, 2012 Principal Optional Call Amount Description Rating * Coupon Maturity Provisions** Value Long-Term Investments – 165.4%*** Municipal Bonds – 163.4% Alabama – 2.7% $ 845,000 Courtland Industrial Development Board, AMT, Series B BBB 6.250% 08/01/2025 08/01/13 @ 100 $ 868,854 Courtland Industrial Development Board, AMT Baa3 6.000% 08/01/2029 09/04/12 @ 100 Alaska – 0.8% Alaska Municipal Bond Bank Authority, Series 1 AA 5.750% 09/01/2033 09/01/18 @ 100 Arizona – 1.1% Phoenix Industrial Development Authority A+ 5.250% 06/01/2034 06/01/22 @ 100 California – 18.1% California Health Facilities Financing Authority, Series B AA– 5.875% 08/15/2031 08/15/20 @ 100 California State Public Works Board, Series A BBB+ 5.000% 06/01/2024 06/01/14 @ 100 California Various Purpose General Obligation A– 5.125% 11/01/2024 11/01/13 @ 100 City of Chula Vista CA, AMT, Series B A 5.500% 12/01/2021 06/02/14 @ 102 Los Angeles Unified School District, Series F AA– 5.000% 01/01/2034 07/01/19 @ 100 Connecticut – 1.5% Connecticut Housing Finance Authority, Series D 2 AAA 4.000% 11/15/2034 05/15/21 @ 100 Delaware – 1.6% Delaware State Economic Development Authority BBB+ 5.400% 02/01/2031 08/01/20 @ 100 District of Columbia – 2.0% District of Columbia Housing Finance Agency, AMT, (FHA) Aaa 5.100% 06/01/2037 06/01/15 @ 102 Florida – 9.2% County of Miami-Dade FL, Aviation Revenue, AMT, (CIFG) A– 5.000% 10/01/2038 10/01/15 @ 100 Highlands County Health Facilities Authority, Series D, (Prerefunded @ 11/15/2013)(a) NR 5.875% 11/15/2029 11/15/13 @ 100 JEA Water & Sewer System Revenue, Series B AA 4.000% 10/01/2041 10/01/17 @ 100 Miami-Dade County School Board, Series A, (Assured Gty) AA– 5.375% 02/01/2034 02/01/19 @ 100 Seminole Indian Tribe of Florida, Series A(b) BBB– 5.250% 10/01/2027 10/01/17 @ 100 Hawaii – 1.1% Hawaii Pacific Health, Series B A– 5.625% 07/01/2030 07/01/20 @ 100 Illinois – 13.5% Chicago Board of Education, General Obligation, Series A AA– 5.000% 12/01/2041 12/01/21 @ 100 City of Chicago IL O’Hare International Airport Revenue, Series C A– 5.500% 01/01/2031 01/01/21 @ 100 City of Chicago IL, O’Hare International Airport Revenue, AMT, Series A-2, (AGM) AA– 5.500% 01/01/2016 01/01/14 @ 100 Illinois Finance Authority, Roosevelt University Revenue Baa2 5.500% 04/01/2037 04/01/17 @ 100 Illinois Finance Authority, Rush University Medical Center Revenue, Series C A– 6.375% 11/01/2029 05/01/19 @ 100 Illinois Housing Development Authority, AMT, Series A-2 AA 5.000% 08/01/2036 02/01/16 @ 100 Metropolitan Pier & Exposition Authority, Series A AAA 5.000% 06/15/2042 06/15/22 @ 100 Railsplitter Tobacco Settlement Authority A– 6.000% 06/01/2028 06/01/21 @ 100 State of Illinois, General Obligation, Series A A+ 5.000% 03/01/2028 03/01/14 @ 100 See notes to financial statements. 10lMZF l MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND ANNUAL REPORT PORTFOLIO OF INVESTMENTScontinued July 31, 2012 Principal Optional Call Amount Description Rating * Coupon Maturity Provisions** Value Indiana – 3.2% $ 1,000,000 Indiana Finance Authority BB 6.000% 12/01/2026 06/01/20 @ 100 $ 1,042,990 Indianapolis Local Public Improvement Bond Bank, Series A A+ 5.500% 01/01/2029 01/01/19 @ 100 Iowa – 3.4% Iowa Higher Education Loan Authority BBB 5.500% 09/01/2025 09/01/20 @ 100 Iowa Tobacco Settlement Authority, Series B B+ 5.600% 06/01/2034 06/01/17 @ 100 Kentucky – 2.1% County of Owen KY, Waterworks System Revenue, Series B BBB+ 5.625% 09/01/2039 09/01/19 @ 100 Kentucky Economic Development Finance Authority, Series A A1 5.625% 08/15/2027 08/15/18 @ 100 Louisiana – 7.9% East Baton Rouge Sewerage Commission, Series A AA– 5.250% 02/01/2034 02/01/19 @ 100 Louisiana Local Government Environmental Facilities & Community Development Authority BBB– 6.750% 11/01/2032 11/01/17 @ 100 Louisiana Public Facilities Authority, Hospital Revenue A3 5.250% 11/01/2030 05/01/20 @ 100 Parish of DeSoto LA, AMT, Series A BBB 5.850% 11/01/2027 11/01/13 @ 100 Parish of St John the Baptist LA, Series A BBB 5.125% 06/01/2037 06/01/17 @ 100 Maryland – 0.5% Maryland Economic Development Corp. BB 5.750% 09/01/2025 09/01/20 @ 100 Massachusetts – 4.1% Massachusetts Educational Financing Authority, AMT AA 5.375% 07/01/2025 07/01/21 @ 100 Massachusetts Educational Financing Authority, AMT AA 4.700% 07/01/2026 07/01/21 @ 100 Massachusetts Health & Educational Facilities Authority, Series A BBB 6.250% 07/01/2030 07/01/19 @ 100 Massachusetts Housing Finance Agency, AMT AA– 5.100% 12/01/2027 06/01/17 @ 100 Michigan – 4.5% City of Detroit MI, Sewer Disposal Revenue, Series B, (AGM) AA– 7.500% 07/01/2033 07/01/19 @ 100 City of Detroit MI, Water Supply System Revenue, (AGM) AA– 7.000% 07/01/2036 07/01/19 @ 100 Michigan Finance Authority, Revenue AA 5.000% 12/01/2031 12/01/21 @ 100 Michigan Strategic Fund, Series B-1 A-2 6.250% 06/01/2014 N/A Mississippi – 1.1% County of Warren MS, Series A BBB 6.500% 09/01/2032 09/01/18 @ 100 Nevada – 7.1% City of Henderson NV, Series A A 5.625% 07/01/2024 07/01/14 @ 100 Las Vegas Valley Water District, Series C AA+ 5.000% 06/01/2031 06/01/21 @ 100 New Hampshire – 1.0% New Hampshire Health & Education Facilities Authority BBB 5.000% 01/01/2034 01/01/22 @ 100 New Jersey – 1.5% New Jersey Health Care Facilities Financing Authority BBB+ 5.750% 07/01/2039 07/01/19 @ 100 See notes to financial statements. MZFl MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND ANNUAL REPORT l 11 PORTFOLIO OF INVESTMENTS continued July 31, 2012 Principal Optional Call Amount Description Rating * Coupon Maturity Provisions** Value New York – 16.2% $ 1,895,000 City of New York NY, Series J, (Prerefunded @ 5/15/2014)(a) Aa2 5.000% 05/15/2023 05/15/14 @ 100 $ 2,053,991 City of New York NY, General Obligation, Series J AA 5.000% 05/15/2023 05/15/14 @ 100 Long Island Power Authority, Series A A– 5.100% 09/01/2029 09/01/14 @ 100 New York City Industrial Development Agency, American Airlines, JFK International Airport, AMT(c) NR 7.500% 08/01/2016 N/A New York City Industrial Development Agency, JFK International Airport, AMT, Series A(c) C 8.000% 08/01/2012 N/A New York Municipal Bond Bank Agency, Series C A+ 5.250% 12/01/2022 06/01/13 @ 100 New York State Dormitory Authority, Series A BBB 5.000% 07/01/2032 07/01/22 @ 100 New York State Dormitory Authority, Series B A– 5.250% 07/01/2024 07/01/17 @ 100 Suffolk County Industrial Development Agency, AMT A– 5.250% 06/01/2027 06/01/13 @ 100 Tobacco Settlement Financing Corp., Series A-1 AA– 5.500% 06/01/2019 06/01/13 @ 100 Troy Industrial Development Authority A– 5.000% 09/01/2031 09/01/21 @ 100 North Carolina – 3.1% North Carolina Eastern Municipal Power Agency, Series D, (Prerefunded @ 1/1/2013)(a) A– 5.125% 01/01/2023 01/01/13 @ 100 North Carolina Eastern Municipal Power Agency, Series D, (Prerefunded @ 1/1/2013)(a) A– 5.125% 01/01/2026 01/01/13 @ 100 North Carolina Housing Finance Agency, AMT, Series 14A, (AMBAC) AA 5.350% 01/01/2022 09/04/12 @ 100 Ohio – 7.2% American Municipal Power, Inc., Series B A 5.000% 02/15/2042 02/15/22 @ 100 County of Cuyahoga OH, Cleveland Clinic Health System, Series A, (Prerefunded @ 7/1/2013)(a) AA– 6.000% 01/01/2020 07/01/13 @ 100 County of Cuyahoga OH, Cleveland Clinic Health System, Series A, (Prerefunded @ 7/1/2013)(a) NR 6.000% 01/01/2020 07/01/13 @ 100 Ohio Air Quality Development Authority, Series A BBB– 5.700% 02/01/2014 N/A Ohio Air Quality Development Authority BBB– 5.625% 06/01/2018 N/A Oklahoma – 1.0% Oklahoma Development Finance Authority A 5.000% 02/15/2034 02/15/22 @ 100 Pennsylvania – 6.8% City of Philadelphia PA, General Obligation, Series A, (Assured Gty) AA– 5.375% 08/01/2030 08/01/19 @ 100 City of Philadelphia PA, General Obligation BBB+ 5.875% 08/01/2031 08/01/16 @ 100 Pennsylvania Higher Educational Facilities Authority BBB 5.250% 05/01/2023 05/01/13 @ 100 Pennsylvania Higher Educational Facilities Authority, Series A BBB 5.000% 05/01/2037 11/01/17 @ 100 Pennsylvania Higher Educational Facilities Authority, Series B AA– 6.000% 08/15/2026 08/15/18 @ 100 Puerto Rico – 2.3% Puerto Rico Commonwealth Aqueduct & Sewer Authority BBB– 5.000% 07/01/2033 07/01/22 @ 100 Puerto Rico Sales Tax Financing Corp. AA– 5.250% 08/01/2040 08/01/21 @ 100 Rhode Island – 1.4% Rhode Island Convention Center Authority, Series A, (Assured Gty) AA– 5.500% 05/15/2027 05/15/19 @ 100 See notes to financial statements. 12 lMZF l MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued July 31, 2012 Principal Optional Call Amount Description Rating * Coupon Maturity Provisions** Value South Carolina – 3.5% $ 2,500,000 County of Florence SC, Series A, (AGM) AA– 5.250% 11/01/2027 11/01/14 @ 100 $ 2,616,100 County of Georgetown SC, AMT, Series A BBB 5.300% 03/01/2028 03/01/14 @ 100 South Dakota – 5.3% South Dakota Health & Educational Facilities Authority, Series A AA– 5.250% 11/01/2034 11/01/14 @ 100 South Dakota Housing Development Authority, AMT, Series K AAA 5.050% 05/01/2036 11/01/15 @ 100 Tennessee – 3.2% Knox County Health Educational & Housing Facilities Board BBB+ 5.250% 04/01/2027 04/01/17 @ 100 Metropolitan Nashville Airport Authority Baa3 5.200% 07/01/2026 07/01/20 @ 100 Texas – 14.4% Bexar County Housing Finance Corp., AMT, (GNMA) Aa2 5.200% 10/20/2034 10/20/14 @ 100 City of Houston TX Utility System Revenue, Series A, (AGM) AA 5.000% 11/15/2033 11/15/17 @ 100 Lower Colorado River Authority A 6.250% 05/15/2028 05/15/18 @ 100 Matagorda County Navigation District No. 1, AMT, (AMBAC)(d) A– 5.125% 11/01/2028 N/A North Texas Tollway Authority, Series A A– 5.625% 01/01/2033 01/01/18 @ 100 North Texas Tollway Authority, Series L-2(d) A– 6.000% 01/01/2038 N/A San Leanna Educational Facilities Corp. BBB+ 5.125% 06/01/2036 06/01/17 @ 100 Tarrant County Cultural Education Facilities Finance Corp., Series A, (Assured Gty) AA– 5.750% 07/01/2018 N/A Virginia – 1.5% Washington County Industrial Development Authority, Series C BBB+ 7.500% 07/01/2029 01/01/19 @ 100 Washington – 1.1% Tes Properties, WA Revenue AA+ 5.625% 12/01/2038 06/01/19 @ 100 Wisconsin – 1.3% Wisconsin Health & Educational Facilities Authority, Series A AA+ 5.000% 11/15/2036 11/15/16 @ 100 Wyoming – 7.1% County of Sweetwater WY, AMT BBB+ 5.600% 12/01/2035 12/01/15 @ 100 Wyoming Community Development Authority, AMT, Series 7 AA+ 5.100% 12/01/2038 12/01/16 @ 100 Total Municipal Bonds – 163.4% (Cost $155,816,929) Redemption Value Description Value Preferred Shares – 2.0% Diversified Financial Services – 2.0% Centerline Equity Issuer Trust, Series A-4-1(b) Aaa 5.750% 05/15/2015 N/A (Cost $2,000,000) Total Long-Term Investments – 165.4% (Cost $157,816,929) Short-Term Investments – 1.8% See notes to financial statements. MZFl MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND ANNUAL REPORT l 13 PORTFOLIO OF INVESTMENTS July 31, 2012 Number of Shares Description Value Money Market – 1.8% $ JPMorgan Tax Free Money Market $ 1,859,172 (Cost $1,859,172) Total Investments – 167.2% (Cost $159,676,101) Liabilities in excess of Other Assets – (0.8%) ) Preferred Shares, at redemption value – (-66.4% of Net Assets Applicable to Common Shareholders or -39.7% of Total Investments) ) Net Assets Applicable to Common Shareholders – 100.0% $ 104,622,369 AGM – Insured by Assured Guaranty Municipal Corporation AMBAC – Insured by Ambac Assurance Corporation AMT – Income from this security is a preference item under the Alternative Minimum Tax. Assured Gty – Insured by Assured Guaranty Corporation CIFG – Insured by CIFG Assurance North America, Inc. FHA – Guaranteed by Federal Housing Administration GNMA – Guaranteed by Ginnie Mae N/A – Not Applicable * Ratings shown are per Standard & Poor’s Rating Group, Moody’s Investor Services, Inc. or Fitch Ratings. Securities classified as NR are not rated. (For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. is provided. Likewise, for securities not rated by Standard & Poor’s Rating Group and Moody’s Investor Services, Inc., the rating by Fitch Ratings is provided.) All ratings are unaudited. The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. *** All percentages shown in the Portfolio of Investments are based on Net Assets Applicable to Common Shareholders, unless otherwise noted. (a) The bond is prerefunded. US government or US government agency securities, held in escrow, are used to pay interest on this security, as well as to retire the bond in full at the date and price indicated under the Optional Call Provisions. (b) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, these securities amounted to $3,149,270, which represents 3.0% of net assets applicable to common shares. (c) Defaulted security. Non-income producing as the issuer is currently in default with respect to interest payments. The value of these securities at July 31, 2012, was $1,282,080 which represents 1.2% of net assets applicable to common shares. (d) Security is a “Step-up” bond where the coupon increases or steps up at a predetermined date. The rate shown reflects the rate in effect at the end of the reporting period. See notes to financial statements. 14 lMZF l MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND ANNUAL REPORT STATEMENT OF ASSETS AND LIABILITIES
